Citation Nr: 0208228	
Decision Date: 07/23/02    Archive Date: 07/29/02

DOCKET NO.  97-29 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for erectile dysfunction 
(ED).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to May 1969, and from August 1972 to February 1992.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  The RO, in pertinent part, denied entitlement to 
service connection for ED secondary to a history of alcohol 
abuse.

The veteran provided oral testimony before the undersigned 
Member of the Board at the RO in February 2002.


FINDING OF FACT

The probative, competent medical evidence of record shows 
that ED is causally related to service-connected post-
traumatic stress disorder (PTSD), dysthymic disorder.


CONCLUSION OF LAW

ED is proximately due to or the result of service-connected 
PTSD, dysthymic disorder.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.310(a) (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The record shows that the RO initially granted service 
connection for dysthymic disorder.  Later, the RO granted 
service connection for post-traumatic stress disorder (PTSD) 
and the disability is now rated as PTSD, dysthymic disorder.

The service medical records show that the veteran reported 
frequent trouble sleeping and depression, and made an 
equivocal response regarding an excessive drinking habit on 
the medical examination in 1969 for separation.  Thereafter 
he received treatment for alcoholism during military service 
in the mid 1980's.  A urology clinic referral late in 1984 
after alcohol rehabilitation noted the complaint of on and 
off impotence.  The impression was impotence, organic 
etiology likely secondary to alcohol abuse and testicular 
atrophy.  Another clinical record entry in late 1984 reported 
he sought an evaluation for impotence of four years.  The 
assessment was impotence, organic cause likely due to heavy 
alcohol history.  The impression was essentially the same 
early in 1985.  The remainder of the service medical records 
including the separation examination in 1992 are pertinently 
unremarkable.

On the initial VA medical examination in 1993 the veteran 
reported a history of alcohol abuse and rehabilitation with 
no intake since 1984.  He submitted a claim for depression in 
1994.  RAS, a psychologist, reported that the veteran was 
seen from 1991 to 1993 for dysthymic disorder and male 
erectile disorder.  PMS, a psychotherapist, reported 
dysthymic disorder and that he was first seen in mid 1993.  
There was no mention of any erectile disorder.  A VA examiner 
in 1995 concurred in the diagnosis of dysthymic disorder and 
noted depression during active duty.  The report did not 
mention an erectile disorder.  

Based on this evidence, the RO in July 1995 granted service 
connection for dysthymic disorder.  There was no rating of 
alcoholism or ED.

AC, a clinical psychologist wrote in 1995 of the veteran's 
recent treatment for depression, recurrent interpersonal 
conflict and chronic impotence.  RB, a psychiatrist, reported 
having initially seen the veteran in September 1995.  The 
veteran's depression was noted as was his report of low drive 
and decreased sexual interest of late.  The veteran wrote 
late in 1995 regarding his depression, that he had suffered 
from ED for years and felt sexually inadequate.  His records 
note the erectile problem was being investigated elsewhere 
and that he was to have surgery for ED late in 1995.  

The VA examiner late in 1995 reported that he had mentioned 
his "difficulty performing sexually in recent years, perhaps 
a symptom of his depression."  The diagnosis was dysthymic 
disorder, moderately severe.

The RO rating decision in early 1996 wherein the RO had 
granted a rating increase for dysthymic disorder did not 
address ED or alcoholism.  The clinical records Dr. RB show 
occasional references to erectile problems and note early 
1996 "Penis not working".  The records received from 
another physician, KH, contain a 1995 complaint of sexual 
dysfunction that he had after drinking.  This appeared to 
improve until he recently reexperienced erectile 
difficulties.  It was also noted a therapist diagnosed long 
term dysthymia.  The examination found the testes were 
slightly soft but of normal volume.  The impression was 
sexual dysfunction, by description, probably some physiologic 
organic basis.  

The records included letters in May 1995 from another 
physician, JMW, who noted the recent decrease in libido and 
past erectile problems.  Dr. JMW felt the initial basis for 
his ED was possibly due to alcoholism and smoking, and that a 
psychogenic component may now be the prime cause.  He 
apparently had some improvement with a trail of medication.  
Dr. KH's records show that early in 1996 the veteran 
reportedly had not had a return of erectile function after 
surgery.  Late in 1996 there was a reference to sexual 
dysfunction and that he had no improvement with vascular 
surgery.  

The veteran submitted his claim for service connection for ED 
early in 1997 and stated that records would follow.  The RO 
early in 1997 asked him for treatment records and he advised 
that VA treated him.  In June 1997 the RO denied service 
connection for ED on the basis that it was secondary to 
alcohol abuse as noted in the service medical records and 
thus not in line of duty.  The veteran disagreed by asserting 
the impotence noted in the service medical records cleared 
eventually and a physical at the time merely gave an 
impression of alcohol related impotence.  




The veteran recalled that his erectile function was intact 
until he sought treatment for depression late in 1990.  The 
veteran stated that the VA examiner in late 1995 had opined 
that the sexual dysfunction was a symptom of his depression.

The examination report from late 1997 that the veteran 
submitted with the claim for PTSD noted his 11 years of 
sobriety, and that it was likely his past drinking also 
functioned as a means of avoidance.  A VA examiner early in 
1998 reported PTSD, previously called dysthymic disorder and 
alcohol abuse and cannabis abuse in sustained full remission.  
The examiner recorded the veteran stated that for years he 
used alcohol and drugs to self-medicate and that "this is 
indeed a common finding."  Dr. RB's report in 1998 mentioned 
PTSD, dysthymia and history of alcohol abuse, but did not 
mention ED.  In 1999 the veteran reported that the PTSD 
symptoms included sexual impotence and reduced libido.  The 
VA examination in late 1999 shows PTSD, but contains no 
information regarding sexual dysfunction.  

The rating decision in July 2000 wherein the RO granted a 
rating increase for PTSD, dysthymic disorder considered the 
recently submitted evidence.  The RO in early 2001 asked the 
veteran for additional evidence regarding ED.  He responded 
that he had no further treatment history or evidence to 
submit.

At the May 2002 Board hearing, the veteran reported that he 
had some success with injected medication, about 20 to 25 
percent of the time.  He related VA research that showed an 
increased incidence of ED in PTSD population, and discussed 
the statement from. Dr. RB that he submitted (Transcript 2-
3).  

Dr. RB reported having treated the veteran for the previous 
six years, and that his PTSD played a role in his years of 
alcohol abuse.  He opined that the veteran's alcoholism was 
the result of self-medicating PTSD, and that his alcoholism 
most certainly contributed to his ED.  


Criteria

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).  In Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001) it was determined 
that a veteran could receive compensation for an alcohol or 
drug abuse disability acquired as secondary to, or as a 
symptom of, a service-connected disability.  

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 (2001).

Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2001).  

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the United States Court of appeals for Veterans 
Claims (CAVC) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).

The Board observes that the appellant has not indicated at 
any stage in this appeal that pertinent evidence regarding 
service connection for ED exists, or was brought to the 
attention of the RO or the Board, but not requested or 
accounted for.  The issue here is not a purely legal question 
or other matters that the VCAA would not affect.  See for 
example Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
Livesay v. Principi, 15 Vet. App. 165 (2001).

Otherwise, the record shows that the RO notified the 
appellant of the evidence considered regarding the issue and 
of the reasoning for the rating determinations through 
statements of the case, and other correspondence pertinent to 
the current claim.  The appellant was afforded the 
opportunity to submit arguments in support of the claim, and 
in fact did so.  The appellant also appeared at a Board 
hearing.  He was given ample opportunity to identify evidence 
that could support the claim and did submit additional 
evidence at the Board hearing.  

Thus, in light of his statements and the development 
completed at the RO, the Board finds that the relevant 
evidence available for an equitable resolution of the 
appellant's claim has been identified and obtained.  The 
Board finds that VA can provide no further assistance that 
would aid in substantiating the claim as the issue 
essentially turns on the interpretation of evidence in a 
record that appears to be complete.  

The veteran has not indicated the likely existence of any 
evidence that has not already been obtained that would be 
crucial in the claim from the standpoint of substantiating 
compliance with the applicable law or VA regulations.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

No other relevant but outstanding records that are likely 
available have been mentioned to warrant expenditure of 
additional adjudication resources.  Baker v. West, 11 Vet. 
App. 163, 169 (1998); Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

Further, the veteran has not disputed that VA has completed 
the development required.  See Dixon v, Gober, 14 Vet. App. 
168, 173 (2000); Davis v. West, 13 Vet. App. 178, 184 (1999); 
Earle v. Brown, 6 Vet. App. 558, 562 (1994).  The Board 
finds, therefore, that VA has fulfilled its obligation to the 
appellant, informing him of the reasoning against the claim 
and providing the pertinent VA regulations.  

The Board has not overlooked the recently published VA 
regulations that implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).  However, these provisions do 
not provide any rights other than those provided by the VCAA.  

The RO discussed the VCAA development provisions thoroughly 
in a supplemental statement of the case in January 2001.  

Having determined that the duty to notify and duty to assist 
provisions under the new law have been satisfied, the Board 
turns to an adjudication of the veteran's claim on the 
merits.


Service Connection for ED

The foundational standard for a claim to be granted requires 
generally (1) competent evidence of a current disability 
usually shown by a medical diagnosis.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992). 

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence that is sufficient to 
invoke the benefit of the doubt rule.  An allegation alone is 
not sufficient but competent evidence in relative equipoise 
would generally suffice.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  

The truth of the evidence is presumed unless the assertion is 
inherently incredible or beyond the competence of the person 
making the assertion.  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993).  For 
example, where a lay person opined in matters of medical 
diagnosis or medical nexus.  This standard is incorporated 
into the VCAA meaning of "competent lay evidence" according 
to the implementing regulations.  See 66 Fed Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(2) (competent lay evidence) which implements 
corresponding section of the VCAA, 38 U.S.C.A. § 5103.  See 
for example Savage v. Gober, 10 Vet. App. 488 (1997), 
recently clarified in Voerth v. West, 13 Vet. App. 117 
(1999).  This would apply to the veteran's assertion that his 
ED resulted from his psychiatric disability.  Thus, it is not 
competent lay evidence as the term is interpreted.

Regarding the medical evidence VA provided, in part, in 
section 3.159(c)(4)(i)(B) of the new regulations that a 
medical examination or opinion would be necessary when the 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim.  The first element is 
met through the medical evidence that includes VA and private 
medical reports that collectively address the questions of 
importance.  Therefore, the Board believes there is no 
necessity for another medical examination or opinion.  See 
also 38 C.F.R. § 3.326

The current standard as applied to the facts of the veteran's 
case supports the conclusion that the competent evidence does 
not preponderate against service connection.  It appears that 
the examiners who have opined on the cause of the veteran's 
ED accounted for the history as provided by the veteran and 
through a review of the record having noted information 
regarding his history of excessive substance use and abuse, 
primarily from alcohol, during military service.  

The examiners appeared to base their opinions upon a review 
of the relevant record.  The veteran's history appears to 
coincide with the clinical history which serves to enhance 
the credibility and weight of the various medical opinions 
that favor the claim.  The opinion in 1995 accounted for past 
alcohol abuse but distinguished the more recent ED as 
psychogenic based.  It was noted that he had an extensive 
period of abstinence which is confirmed in other records 
which undoubtedly was significant in the physician's 
conclusion.  There is as well the VA opinion in 1998 that 
favorably views alcoholism as self-medicating for PTSD.  
Earlier, in 1995, a VA examiner opined that ED was probably a 
symptom of depression.  Although the RO questioned whether 
the examiner merely recorded the veteran's opinion or offered 
an independent assessment, the veteran clarified this 
statement as the examiner's to the Board's satisfaction and 
it will be so interpreted.  

To the extent the earlier opinions can be viewed as 
favorable, they are entitled to significant probative weight 
in view of the more recent opinion from Dr. RB that was also 
in favor of service connection.  The various clinicians 
appeared to have an accurate history, as the veteran's 
recollections appear to be consistent with the record.  
Collectively the opinions noted the factors associated with 
service-connected PTSD, dysthymic disorder included 
alcoholism and concluded there was a connection between the 
ED and the psychiatric disability.

The Board observes that extensive treatment records after the 
urology surgery confirm there was no improvement and the 
veteran's testimony only suggests a marginal improvement with 
current therapy.  The Board will also take notice of his 
testimony regarding VA medical investigation of the 
prevalence of ED in PTSD patients.  In essence, examiners 
have supported his assertion of a nexus.  None of the 
opinions seem to rely on any critical omission from the 
record that would weigh against assigning any significant 
weight to the favorable conclusions reached. 

The Board must point out that the record does not include an 
opinion unfavorable to the claim or one that contradicts or 
leads the Board to reasonably call into question the various 
opinions that support the claim.  

The appellant's testimony did alert the Board to a recent 
opinion that supported a connection between the ED and a 
service-connected psychiatric disability.  His current 
treating physician provided it and it adds additional support 
for the claim.

What is clear from the opinions is there is an incident of 
service that more likely accounts for the current ED 
disability.  This is competent nexus evidence.  It shows a 
recognition of the veteran's observed ED in service and 
thereafter and links it to service through the service-
connected PTSD, dysthymic disorder.  The RO had implicitly 
rejected the connection of ED to PTSD, dysthymic disorder, 
when it did not consider secondary service connection for 
alcoholism.  The current view however links ED to the 
service-connected psychiatric disorder directly or as a 
consequence of secondary alcoholism.  Thus on either theory 
the veteran should prevail as there no opinion to 
convincingly link ED to events unrelated to service by the 
preponderance of competent medical evidence, rather than the 
PTSD, dysthymic disorder he sustained in military service.

As with any piece of evidence, the credibility and weight to 
be attached to medical opinions of record is an adjudication 
determination.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  In summary, the medical examiners familiar with the 
veteran's case did not highlight any evidence to reasonably 
question a finding in favor of a relationship between the 
veteran's PTSD, dysthymic disorder and current ED.  Nor did 
any appear to find the alcoholism unrelated.  Thus, there has 
been no opinion offered to contradict the opinions in favor 
of service connection for ED on a secondary basis.  

Whether one chooses to link ED to alcoholism which is a 
manifestation of PTSD, dysthymic disorder or the principal 
psychiatric disorder, the end result is that it is reasonably 
related to a service-connected disability as the Board has 
found.  The Board has provided reasoning for assigning 
significant probative weight to such opinions which, overall, 
offer fact specific analysis and reasoned conclusions.  
Struck v. Brown, 9 Vet. App. 145, 155 (1996); Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  

For the foregoing reasons, the Board concludes that the 
evidentiary record supports a grant of entitlement to service 
connection for ED as secondary to service-connected PTSD, 
dysthymic disorder.  38 C.F.R. § 3.310(a).


ORDER

Entitlement to service connection for ED as secondary to 
service-connected PTSD, dysthymic disorder, is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

